Case 4:15-cr-20767-TGB-MJH ECF No. 59 filed 04/30/20    PageID.441   Page 1 of 9




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


UNITED STATES OF AMERICA,                              4:15-cr-20767

                  Plaintiff,                HON. TERRENCE G. BERG

      v.
                                           ORDER DENYING MOTION
ERIC WESLEY SARGENT,
                                             FOR HABEAS RELIEF
                  Defendant.


     Eric Wesley Sargent was convicted of multiple counts of felon in
possession of ammunition, in violation of 18 U.S.C. § 922(g). In 2017, this

Court sentenced him to 60 months in prison for the offense. He is

presently incarcerated at Federal Correctional Institution Allenwood
Low (“FCI Allenwood Low”), in Pennsylvania. The case is primarily

before the Court on two separate habeas motions. In the first, Sargent

seeks sentencing relief under the First Step Act of 2018, Pub. L. No. 115-

391, 132 Stat. 5194 (2018), which changed how the Bureau of Prisons

(“BOP”) awards sentence credit for good conduct. ECF No. 44. The second

habeas motion claims that Sargent is entitled to vacatur of his sentence

under Rehaif v. United States, 139 S. Ct. 2191 (2019). ECF No. 47. That

opinion requires that, to prove the elements of felon in possession of a

firearm, 18 U.S.C. § 922(g), the government must establish both that the

defendant knew he possessed a firearm, and that he knew he belonged to

                                     1
Case 4:15-cr-20767-TGB-MJH ECF No. 59 filed 04/30/20   PageID.442   Page 2 of 9




a class of individuals prohibited from possessing firearms—here,

individuals with a prior felony conviction. The government has also filed

a motion to transfer Sargent’s second-filed habeas petition to the Sixth

Circuit on the basis that it is an impermissible second or successive 28
U.S.C. § 2255 motion. ECF No. 55. In response, Sargent moved to

withdraw his first petition requesting recalculation of his good-conduct

credit under the First Step Act. ECF No. 56. He also filed a subsequent
motion for summary judgment asking the Court to move forward in

ruling on his second habeas petition. ECF No. 58.

     As requested by Sargent, and to avoid the issue of a potential second

or successive habeas motion, the Court will permit Sargent to withdraw

his first habeas motion, ECF No. 44, seeking relief under the First Step

Act. As Sargent acknowledges in his motion to withdraw, it is the BOP,
not the sentencing Court, that computes and applies sentencing credit.

United States v. Wilson, 503 U.S. 329, 334 (1992). Because Sargent’s

initial habeas motion will be stricken, the Court will deny as moot the

government’s motion to transfer his second habeas motion to the Sixth

Circuit, ECF No. 55, and proceed with adjudicating Sargent’s second

habeas motion, ECF No. 47, which seeks sentencing relief under Rehaif.

                             BACKGROUND

     In 2016, Sargent pled guilty to 10 counts of felon in possession of

ammunition, in violation of 18 U.S.C. § 922(g)(1). The Third Superseding

Indictment alleged that he possessed “21,502 rounds of miscellaneous
                                     2
Case 4:15-cr-20767-TGB-MJH ECF No. 59 filed 04/30/20   PageID.443   Page 3 of 9




caliber live ammunition” as well as 50 rounds of .44 caliber Winchester

ammunition and 121 rounds of .22 caliber Remington ammunition. ECF

No. 33, PageID.260; ECF No. 41, PageID.292, 299 (Mar. 10, 2017

Judgment).
     Sargent tendered his guilty plea without signing a written plea

agreement. ECF No. 51, PageID.402 (Oct. 17, 2016 Plea Colloquy Tr.).

During the plea colloquy this Court explained that, to prove the offense
of felon in possession at trial, the government would have to establish,

among other elements, that “prior to this date in the indictment,

[Sargent] [was] convicted of a felony offense.” ECF No. 51, PageID.413.

The Court then specifically asked Sargent—concerning the dates on

which he had admitted possessing ammunition—“[a]nd at that time, had

you already been convicted of a felony offense?” Id. at PageID.415.
Sargent responded, “Yes, your Honor.” Id. at PageID.415, 417. After a

thorough inquiry, the Court concluded that Sargent’s guilty plea was

“supported by an independent basis of fact as to each of the essential

elements of the offenses.” Id. at 418. Sargent was consequently sentenced

to 60 months in prison on each count, to be served concurrently. ECF No.

41, PageID.293.

     Sargent’s first-filed habeas motion seeks sentencing relief under

the First Step Act, which amended 18 U.S.C. § 3624 to alter how the

Bureau of Prisons calculates credit towards a prisoner’s sentence for good

conduct. Under the Act, prisoners serving eligible sentences may receive
                                     3
Case 4:15-cr-20767-TGB-MJH ECF No. 59 filed 04/30/20   PageID.444   Page 4 of 9




a credit “of up to 54 days for each year of the prisoner’s

sentence . . . subject to determination by the Bureau of Prisons that,

during that year, the prisoner has displayed exemplary compliance with

institutional disciplinary regulations.” 18 U.S.C. § 3624(b). Before the
First Step Act, prisoners could receive a maximum of 47 days per year of

good-conduct time. See Pub. L. No. 115-391, § 102(b), 132 Stat. 5194,

5210. These changes to how good-time credit is calculated did not take
effect until July 19, 2019, when the Attorney General submitted the

“risks and needs assessment system” Congress directed him to develop

in connection with the First Step Act. See Bottinelli v. Salazar, 929 F.3d

1196, 1197–98 (explaining the “risks and needs assessment system” in

more detail); 18 U.S.C. § 3632(a); U.S. DEP’T OF JUSTICE, The First Step

Act of 2018: Risk and Needs Assessment System (Jul. 19, 2019). Sargent

filed his motion requesting recalculation of his good-conduct time on May

10, 2019, before the relevant portion of the First Step Act went into effect.

ECF No. 44.
     Three months later, on August 19, 2019, Sargent filed a 28 U.S.C.

§ 2255 habeas motion seeking modification or vacatur of his sentence

under the Supreme Court’s recent decision in Rehaif. ECF No. 47. That
opinion held that, to prove a violation of 18 U.S.C. § 922(g), which

prohibits certain individuals—including those with prior felony

convictions—from possessing firearms, the government must establish

that the defendant both knew that he possessed a firearm, and that he
                                     4
Case 4:15-cr-20767-TGB-MJH ECF No. 59 filed 04/30/20   PageID.445   Page 5 of 9




knew he belonged to the relevant category of persons barred from

possessing a firearm. Rehaif, 139 S. Ct. 2191. Sargent claims he was

unaware that federal law prohibited him from possessing a firearm or

ammunition because of his previous felony conviction, and that he is
therefore entitled to modification or vacatur of his sentence under Rehaif.

     Upon receiving Sargent’s second habeas motion, the government

moved to transfer it to the Sixth Circuit as an impermissible second or
successive § 2255 motion. ECF No. 55. Generally, prisoners must receive

permission from the appeals court to file more than one habeas motion.

See 28 U.S.C. § 2244(b)(3). The Court notes that claims alleging that the

BOP failed to properly award sentence credit are properly addressed in a

§ 2241—rather than § 2255—petition but declines to make any

determination as to whether Sargent’s second-filed habeas motion would
have been a second or successive petition had he not withdrawn his initial

habeas motion. See United States v. Westmoreland, 974 F.2d 736, 737–38

(6th Cir. 1992). Sargent, acknowledging that “this court does not have

the legal authority or [j]urisdiction” to consider his claim about

calculation of good-time credit, now seeks to withdraw his first-filed

habeas motion. ECF No. 56, PageID.431. The Court will allow him to do

so. The motion likely lacked merit because it falls to the BOP, rather than

the sentencing court, to recalculate good-conduct credits under the First

Step Act. The Court will adjudicate Sargent’s second-filed—and now sole

remaining—habeas motion seeking relief under Rehaif,
                                     5
Case 4:15-cr-20767-TGB-MJH ECF No. 59 filed 04/30/20   PageID.446   Page 6 of 9




                          LEGAL STANDARD

     A prisoner serving a sentence imposed by a federal court may

challenge that sentence under 28 U.S.C. § 2255 “upon the ground that

[it] was imposed in violation of the Constitution or laws of the United
States . . . the court was without jurisdiction to impose such sentence, or

. . . the sentence was in excess of the maximum authorized by law, or is

otherwise subject to collateral attack.” As relief, the prisoner may ask the
court which imposed the sentence to correct, vacate, or set it aside. The

law is clear that “§ 2255 claims that do not assert a constitutional or

jurisdictional error are generally cognizable only if they involved ‘a

fundamental defect which inherently results in a complete miscarriage

of justice.’” Snider v. United States, 908 F.3d 183, 189 (6th Cir. 2018)

(quoting Davis v. United States, 417 U.S. 333, 346 (1974) (internal
quotation marks omitted)). This standard is met only in “exceptional

circumstances where the need for the remedy afforded by the writ of

habeas corpus is apparent.” Hill v. United States, 368 U.S. 424, 428

(1962). Accordingly, not every alleged error of law can be raised on a

§ 2255 motion. Davis, 417 U.S. at 346.

                              DISCUSSION

     Sargent argues that he is entitled to sentencing relief under the

Supreme Court’s 2019 decision in Rehaif. That opinion held that, to

establish the elements of 18 U.S.C. § 922(g), which prohibits certain

categories of individuals from possessing, transporting, or receiving
                                     6
Case 4:15-cr-20767-TGB-MJH ECF No. 59 filed 04/30/20   PageID.447   Page 7 of 9




firearms in interstate commerce, the government “must show that the

defendant knew he possessed a firearm and also . . . knew he had the

relevant [prohibited] status when he possessed it.” Rehaif, 139 S. Ct. at

2200. Here, that would require establishing that Sargent knew he was a
felon. See United States v. Hobbs, 953 F.3d 853, 855 (6th Cir. 2020); 18

U.S.C. § 922(g)(1) (prohibiting any person previously convicted of a felony

from possessing a firearm). To satisfy Rehaif, the Sixth Circuit has
clarified that the government need only establish that the defendant

knew he had “been convicted in any court of[ ] a crime punishable by

imprisonment for a term exceeding one year,” i.e. a felony. Hobbs, 953

F.3d at 856 (quoting 18 U.S.C. § 922(g)(1)).

     Sargent argues that the government never established that he

knew federal law prohibited him from possessing a firearm because of his
prior felony conviction. ECF No. 47, PageID.370. Indeed, at sentencing

Sargent suggested he had been unaware that his felony conviction made

it illegal for him to possess firearms. See ECF No. 43, PageID.315–16

(Feb. 23, 2017 Sentencing Tr.). But the Sixth Circuit, in United States v.

Bowens, 938 F.3d 790, 797 (6th Cir. 2019) cert. denied, Hope v. United

States, 140 S. Ct. 815 (Mem.) (2020), held that Rehaif requires only that

the government establish the defendant knew he belonged to a class of

individuals listed in § 922(g); not that he knew that class of individuals

was prohibited by federal law from possessing firearms. Essentially,

knowing one’s status as a felon is distinct from knowing that individuals
                                     7
Case 4:15-cr-20767-TGB-MJH ECF No. 59 filed 04/30/20   PageID.448   Page 8 of 9




with prior felony convictions are prohibited from possessing firearms

under federal law. See United States v. Hawkins, No. 18-20155-1, 2020

WL 206465, at *4 (E.D. Mich. Jan. 14, 2020). Only where a person lacks

knowledge as to his status as a convicted felon would habeas relief be
available under Rehaif. Accordingly, “Rehaif did not graft onto § 922(g)

an ignorance-of-the-law defense by which every defendant could escape

conviction if he was unaware of this provision of the United States Code”
prohibiting him from possessing a firearm. Bowens, 938 F.3d at 797.

Ignorance of the law or a mistake of the law is not a viable defense. See

Cheek v. United States, 498 U.S. 192, 199 (1991).

     Sargent is ineligible for modification or vacatur of his sentence

under Rehaif because he made on-the-record statements during his plea

colloquy evincing knowledge that he had a prior felony conviction at the
time he possessed the ammunition at issue. See ECF No. 51, PageID.413.

Statements made by a defendant in open court “carry a strong

presumption of verity.” Blackedge v. Allison, 431 U.S. 63, 74 (1977). When

specifically asked whether he had already been convicted of a felony when

he possessed the ammunition, Sargent responded “Yes, your Honor.” Id.

at PageID.415, 417. Accordingly, he admitted knowledge of his relevant

status during the plea colloquy for his § 922(g) offenses. The Court found

Sargent “fully competent and capable of entering an informed plea” and

deemed his guilty plea both “knowing and voluntary” and “supported by

an independent basis of fact as to each of the essential elements of the
                                     8
Case 4:15-cr-20767-TGB-MJH ECF No. 59 filed 04/30/20   PageID.449   Page 9 of 9




offenses.” ECF No.51, PageID.418. Sargent “knew he had the relevant

[prohibited] status when he possessed [the ammunition],” Rehaif, 139 S.

Ct. at 2200. As such, he is not entitled to habeas relief under Rehaif.

                             CONCLUSION
     For these reasons, Eric Wesley Sargent’s motion for habeas relief

under Rehaif (ECF No. 47) is DENIED. Sargent’s motion to withdraw

his initial motion for habeas relief (ECF No. 56) is GRANTED. The
motion for habeas relief under the First Step Act (ECF No. 44) is

accordingly STRICKEN. The government’s motion to transfer Sargent’s

second habeas motion to the Sixth Circuit (ECF No. 55) is therefore

DENIED AS MOOT. The motion for summary judgment on the second

habeas petition filed by Sargent (ECF No. 58) is DENIED AS MOOT

because it seeks the same relief as Sargent’s underlying habeas petition

   SO ORDERED.



Dated: April 30, 2020       s/Terrence G. Berg
                            TERRENCE G. BERG
                            UNITED STATES DISTRICT JUDGE




                                     9
